Case 1:19-cv-03188-ADC Document 18 Filed 12/22/20 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ORLANDO CORNELL M., *
*

Plaintiff, *

*

vs. * Civil Action No. ADC-19-3188

%

COMMISSIONER, SOCIAL SECURITY *
ADMINISTRATION, *
*

Defendant. *

*

kek RRR eRe RR EA a a ke ee ue oe ve

MEMORANDUM OPINION

On November 4, 2019, Orlando M. (‘Plaintiff’) petitioned this Court to review the Social
Security Administration’s (“SSA”) final decision to deny his claim for Supplemental Security
Income (“SSI”). See ECF No. 1 (“the Complaint”). After consideration of the Complaint and the
parties’ cross-motions for summary judgment (ECF Nos. 15 and 16), as well as al responses
(ECF No. 17), the Court finds that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2016). In
addition, for the reasons that follow, Plaintiff's Motion for Summary Judgment (ECF No. 15)
and Defendant’s Motion for Summary Judgment (ECF No. 16) are DENIED, and the case is
REMANDED to the SSA for further analysis in accordance with this opinion.

PROCEDURAL HISTORY

On May 11, 2016, Plaintiff filed a Title XVI application for supplemental security
income alleging that he was unable to work beginning on May 19, 2016. His claims were denied
initially and upon reconsideration on August 15, 2016 and October 21 2016, respectively.
Subsequently, on October 28, 2016, Plaintiff filed a written request for a hearing, and, on
October 1, 2018, a hearing was held before an Administrative Law Judge (“ALJ”). On

November 15, 2018, the ALJ rendered a decision denying Plaintiff's claims for SSI. See ECCF
Case 1:19-cv-03188-ADC Document 18 Filed 12/22/20 Page 2 of 14

No. 11 at 20. Thereafter, Plaintiff filed an appeal of the ALJ’s disability determination, and, on
December 19, 2019, the Appeals Council denied Plaintiff's request for review. ECF No. 11 at 5.
Thus, the decision rendered by the ALJ became the final decision of the Commissioner. See
_ CFR. § 416.1481; see also Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

On November 4, 2019, Plaintiff filed the Complaint in this Court seeking judicial review
of the Commissioner’s denial of Plaintiffs social security application.’ On July 7, 2020, Plaintiff
filed a Motion for Summary Judgment, ECF No. 15, On September 8, 2020, Defendant filed a
Motion for Summary Judgment. ECF No. 16. Plaintiff filed a response on September 18, 2020.
ECF No. 17. This matter is now fully briefed, and the Court has reviewed all motions and
responses thereto.

STANDARD OF REVIEW

“This Court is authorized to review the Commissioner's denial of benefits under 42
US.C.A. § 405(g).” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam)
(internal quotation marks omitted). However, the Court does not conduct a de novo review of the
evidence. Instead, the Court’s review of an SSA decision is deferential, as “{t]he findings of the
Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be
conclusive.” 42 U.S.C. § 405(g); see Smith v. Chater, 99 F.3d 635, 638 (4" Cir. 1996) (“The
duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.”); see
also Smith v. Schweiker, 795 F.2d 343, 345 (4™ Cir. 1986) (“We do not conduct a de novo review
of the evidence, and the Secretary's finding of non-disability is to be upheld, even if the court

disagrees, so long as it is supported by substantial evidence.”). Therefore, the issue before the

 

' On October 14, 2020, in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of the
United States Court for the District of Maryland and upon consent of the parties, this case was
transferred to United States Magistrate Judge A. David Copperthite for all proceedings.

2
Case 1:19-cv-03188-ADC Document 18 Filed 12/22/20 Page 3 of 14

reviewing court “is not whether [Plaintiff] is disabled, but whether the ALJ’s finding that
[Plaintiff] is not disabled is supported by substantial evidence and was reached based upon a
correct application of the relevant law.” Craig v. Chater, 76 F.3d 585, 589 (4" Cir. 1996)
(“Under the Social Security Act, [a reviewing court] must uphold the factual findings of the
[ALJ] if they are supported by substantial evidence and were reached through application of the
correct legal standard.”).

Substantial evidence means “such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal
quotation marks omitted); see Hancock v, Astrue, 667 F.3d 470, 472 (2012). It “consists of more
than a mere scintilla of evidence but may be less than a preponderance.” Smith v. Chater, 99 F.3d
at 638. “In reviewing for substantial evidence, we do not undertake to reweigh conflicting
evidence, make credibility determinations, or substitute our judgment for that of the [ALJ].”
Johnson v. Barnhart, 434 F.3d at 653 (internal quotation marks omitted). “Where conflicting
evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the [ALJ].” Jd. (internal quotation marks omitted).
Therefore, in conducting the “substantial evidence” inquiry, the court shall determine whether
the ALJ has considered all relevant evidence and sufficiently explained the weight accorded to

that evidence. Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).

DISABILITY DETERMINATIONS AND BURDEN OF PROOF
In order to be eligible for SSI, a claimant must establish that he is under disability within
the meaning of the Social Security Act. The term “disability,” for purposes of the Social Security

Act, is defined as the “[iJnability to engage in any substantial gainful activity by reason of any
Case 1:19-cv-03188-ADC Document 18 Filed 12/22/20 Page 4 of 14

medically determinable physical or mental impairment which can be expected to, result in death
or has lasted or can be expected to last for a continuous period of not less than 12 months.” 42
U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. §§ 404.1505, 416.905, A claimant shall be
determined to be under disability where “his physical or mental impairment or impairments are
of such a severity that he is not only unable to do his previous work but cannot, considering his
age, education, and work experience, engage in any other kind of substantial gainful work which
exists in the national economy[,.}” 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

In determining whether a claimant has a disability within the meaning of the Social
Security Act, the ALJ, acting on behalf of the Commissioner, follows the five-step evaluation
process outlined in the Code of Federal Regulations. 20 C.F.R. §§ 404.1520, 416.920; see
Barnhart v. Thomas, 540 U.S. 20, 24 (2003). The evaluation process is sequential, meaning that,
“[ijf at any step a finding of disability or non-disability can be made, the [Commissioner] will
not review the claim further.” Barnhart v. Thomas, 540 U.S. at 24; see 20 C.F.R. §§
404.1520(a)(4), 416.920(a)(4).

At step one, the ALJ considers the claimant’s work activity to determine if the claimant is
engaged in “substantial gainful activity.” 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the
claimant is engaged in “substantial gainful activity,” then the claimant is not disabled. 20 C.F.R.
§§ 404.1520(a)(4)@), 404.1520(b), 416.920(a)(4)(i), 416.920(b).

At step two, the ALJ considers whether the claimant has a “severe medically
determinable physical or mental impairment [or combination of impairments] that meets the
duration requirement[.]” 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant does

not have a severe impairment or combination of impairments meeting the durational requirement
Case 1:19-cv-03188-ADC Document 18 Filed 12/22/20 Page 5 of 14

of 12 months, then the claimant is not disabled. 20 C.F.R. §§ 404,1520(a)(4)(ii), 404.1520(c),
416.920(a)(4)Gi), 416.920(c), 416.909.

At step three, the ALJ considers whether the claimant’s impairments, either individually
or in combination, meet or medically equal one of the presumptively disabling impairments
listed in the Code of Federal Regulations. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4) (iti). If
the impairment meets or equals one of the listed impairments, then the claimant is considered
disabled, regardless of the claimant’s age, education, and work experience. 20 C.F.R. §§
404.1520(a)(4)Gii), 404.1520(d), 416.920(a)(4) (iii), 416.920(d); see Radford v. Colvin, 734 F.3d
288, 291 (4" Cir. 2013).

Prior to advancing to step four of the sequential evaluation, the ALJ must assess the
claimant's “residual functional capacity” (“RFC”), which is then used at the fourth and fifth steps
of the analysis. 20 C.F.R. § 404.1520(e). RFC is an assessment of an individual's ability to do
sustained work-related physical and mental activities in a work setting on a regular and
continuing basis. Social Security Ruling (SSR) 96-8p. The ALJ must consider even those
impairments that are not “severe.” 20 C.F.R. § 404.1545(a)(2).

In determining RFC, the ALJ evaluates the claimant's subjective symptoms (e.g.,
allegations of pain) using a two-part test. Craig v. Chater, 76 F.3d 585, 594 (4th Cir.1996); 20
C.F.R. § 404.1529. First, the ALJ must determine whether objective evidence shows the
existence of a medical impairment that could reasonably be expected to produce the actual
alleged symptoms. 20 C.F.R. § 404.1529(b). Once the claimant makes that threshold showing,
the ALJ must evaluate the extent to which the symptoms limit the claimant's capacity to work. 20
C.F.R. § 404.1529(¢)(1). At this second stage, the ALJ must consider all the available evidence,

including medical history, objective medical evidence, and statements by the claimant. 20 C.F.R.
Case 1:19-cv-03188-ADC Document 18 Filed 12/22/20 Page 6 of 14

§ 404.1529(c). The ALJ must assess the credibility of the claimant's statements, as symptoms can
sometimes manifest at a greater level of severity of impairment than is shown by solely objective
medical evidence. SSR 96-7p. To assess credibility, the ALJ should consider factors such as the
claimant's daily activities, treatments she has received for her symptoms, medications, and any
other factors contributing to functional limitations. Jd.

At step four, the ALJ considers whether the claimant has the ability to perform past
relevant work based on the determined RFC. 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).
If the claimant can still perform past relevant work, then the claimant is not disabled. 20 C.F.R.
§§ 404.1520(a)(4)(v), 404.1520(e), 416.920(a)(4)(iv), 416.920(e).

Where the claimant is unable to resume past relevant work, the ALJ proceeds to the fifth
and final step of the sequential analysis. At steps one through four of the evaluation, the claimant
has the burden of proof. 20 C.F.R. §§ 404.1520, 416.920; see Bowen vy. Yuckert, 482 U.S. 137,
146 (1987); see also Radford, 734 F.3d at 291. At step five, however, the burden of proof shifts
to the ALJ to prove: (1) that there is other work that the claimant can do, given the claimant’s
age, education, work experience, and RFC (as determined at step four), and; (2) that such
alternative work exists in significant numbers in the national economy. 20 C.F.R. §§
404.1520(a)(4)(v), 416.920(a)(4)(v); See Hancock v. Astrue, 667 F.3d 470, 472-73 (4" Cir.
2012); See also Walls v. Barnhart, 296 F.3d 287, 290 (4" Cir. 2002). If the claimant can perform
other work that exists in significant numbers in the national economy, then the claimant is not
disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g)(1), 404.1560(c), 416.920(a)(4)(v). If the

claimant cannot perform other work, then the claimant is disabled. Jd.
Case 1:19-cv-03188-ADC Document 18 Filed 12/22/20 Page 7 of 14

ALJ DETERMINATION

In the instant matter, the ALJ performed the sequential evaluation and found at step one
that Plaintiff had not engaged in substantial gainful activity since the application date of May 11,
2016, ECF No. 11 at 25. At step two, the ALJ found that Plaintiff had the severe impairments of
status post, right knee arthroscopy; major depressive disorder/bipolar disorder; generalized
anxiety disorder; and posttraumatic stress disorder. Jd. The ALJ also found that Plaintiff had the
non-severe impairment of headaches. /d. At step three, the ALJ determined that Plaintiff did not
have an impairment or combination of impairments that met or medically equaled the severity of
one of the listed impairments in 20 C.F.R. Pt. 404, Subpart P, Appendix 1. Jd. at 26. At step four,
the ALJ determined that Plaintiff had the residual functional capacity to:

perform light work as defined in 20 CFR 416.967(b) except: requires no more

than occasional crawling and climbing ladders, ropes, or scaffolds; requires no

stooping; is limited to simple, routine, and repetitive tasks that are low-stressed in

nature, which is defined as having only occasional decision making, occasional
changes in the work setting, and no strict production quotas; and requires no
contact with the public and no more than occasional interaction with co-workers

and supervisors and once work is assigned it should be able to be performed

primarily without working in coordination with other employees.

id. at 27. The ALJ then determined that Plaintiff had no past relevant work. Jd. at 31.

Finally, at step five, the ALJ found that, “[clonsidering the claimant’s age, education,
work experience, and residual functional capacity, there are jobs that exist in significant numbers
in the national economy that the claimant can perform.” Jd. at 32. Thus, the ALJ concluded that,
“[T]he claimant has not been under a disability, as defined in the Social Security Act, from May
11, 2016, through the date of this decision.” Jd at 33.

DISCUSSION

Plaintiff raises two allegations of error on appeal: (1) that the ALJ set forth an inadequate

hypothetical, which infected the ALJ’s RFC determination, rendering the entire decision
Case 1:19-cv-03188-ADC Document 18 Filed 12/22/20 Page 8 of 14

unsupported by substantial evidence; and (2) that at the fifth step in the sequential evaluation the
ALJ failed to identify and resolve apparent conflicts between the vocational expert’s (“VE”)
testimony and the Dictionary of Occupational Titles (“DOT”) pursuant to SSR 00-4p. ECF No.
15-2 at 8, 21. The Court finds only Plaintiff's second argument has merit. Both of Plaintiff's
arguments are addressed below.

A. The ALJ’s RFC determination was supported by substantial evidence.

At step three of the sequential evaluation, the ALJ determined that “with regard to
concentration, persistence or pace, [Plaintiff] had moderate difficulties.” ECF No. 11 at 26. The
ALJ then determined that Plaintiff had the residual functional capacity to perform light work
except:

is limited to simple, routine, repetitive tasks that are low-stress in nature, which is

defined as having only occasional decision making, occasional changes in the

work setting, and no strict production quotas; and requires no contact with the

public and no more than occasional interaction with co-workers and supervisors

and once work is assigned it should be able to be performed primarily without

working in coordination with other employees.

id. at 27. Plaintiff contends that the ALJ’s use of “strict production quotas” as a limitation in his
hypothetical posed to the VE and corresponding RFC assessment, is a basis for remand because
the term is not defined by regulation nor the DOT. ECF No. 15-2 at 8, 10. Plaintiff argues that
the failure to provide an explanation for the precise parameters of the limitation, “frustrates
meaningful appellate review.” Jd, at 10. Defendant contends that the VE understood the
restriction and their testimony was based on their education and experience as a VE. ECF No.
' 16-1 at 6. The Court agrees with Defendant.

Plaintiff relies upon Geneva W. v. Comm’r Soc. Sec. Admin., to demonstrate an instance

where this Court held that remand was warranted to allow the ALJ to “clarify the RFC

assessment and hypothetical to the VE in order to establish that the VE’s testimony constitutes
Case 1:19-cv-03188-ADC Document 18 Filed 12/22/20 Page 9 of 14

substantial evidence supporting the ALJ’s conclusion.” Civil No. SAG-18-1812 (D.Md. July 19,
2019). Plaintiff also relies upon Thomas y. Berryhill, 916 F.3d 307 (4th Cir.2019) for the same
proposition. However, in those cases the term “production quota” was the only descriptor the
ALJ used to define the plaintiffs limitation, This led the Court to remand for further
clarification. In Geneva W. v. Comm’r Soc. Sec. Admin., the Court held that a limitation of
“performing simple and routine tasks in a work setting that does not [involve] production pace or
strict production quotas” was too vague to infer the ALJ’s intent without any further description.
Civil No. SAG-18-1812 at *3 (D.Md. July 19, 2019). The Court in Thomas v. Berryhill, held that
a limitation simply exluding Thomas from “work requiring a production rate or demand pace”
was too ambiguous for the same reasons. 916 F.3d 307, 312 (4th Cir.2019).

“When the ALJ includes a limitation that is not defined by regulation nor the DOT and is
subject to interpretation, the ALJ must elaborate to the VE the precise parameters of the intended
limitation.” Thomas v. Berryhill, 916 F.3d 307 (4th Cir.2019). The Court finds that in the
explanation to the VE and RFC, the ALJ properly elaborated on the parameters of the intended
limitation. ECF No. 11 at 61, 27. In both his posed hypothetical to the VE and in the RFC, the
ALJ articulated that Plaintiff is “limited to simple, routine, and repetitive tasks that are low-siress
in nature, which is defined as having only occasional decision making, occasional changes in the
work setting, and no strict production quotas.” /d. The inclusion of “only occasional decision
making and occasional changes in the workplace” as further explanation for “low-stress”
describe the conditions of this limitation. Unlike in the cases Plaintiff relies upon, the term “strict
production quotas” is not on its own here. Accordingly, Court finds no error in the ALJ’s posed
hypothetical to the VE. Therefore, the subsequent RFC determination is properly supported by

substantial evidence.
Case 1:19-cv-03188-ADC Document 18 Filed 12/22/20 Page 10 of 14

Plaintiff also argues that since the language the ALJ used did not constitute a valid
limitation, the ALJ did not impose any RFC restrictions to address Plaintiff's moderate
difficulties in maintaining concentration, persistence or pace in violation of Masico v. Colvin,
780 F.3d 632-38 (4th Cir.2015). ECF No. 15-2 at 14. The Court finds Plaintiffs argument
without merit.

In Mascio the Fourth Circuit recognized a difference between the ability to perform
simple tasks and the ability to stay on task. The latter ability concerns the broad functional area
of concentration, persistence, or pace. Mascio, 780 F.3d at 638. Like Mascio, the ALJ’s RFC
determination included a non-exertional restriction to simple, routine, repetitive tasks. ECF No.
11-3 at 28. However, unlike Mascio, the ALJ’s RFC assessment in this case also included
additional limitations, one of which restricted Plaintiff to “[a] low stress work environment,
defined as having only occasional decision making, occasional changes in the work setting, and
no strict production quotas[.]” Jd.

While a limitation to simple, routine, repetitive tasks alone is insufficient under Mascio,
Courts in this district have uniformly found that further RFC restrictions limiting claimants to
work with no production quotas, adequately account for a claimant’s moderate limitations in
concentration, persistence, and pace. See, e.g., Mason v. Comm'r of Soc. Sec. Admin., No. SAG-
14-3362, 2016 WL 225689, at *3 (D. Md. Jan. 19, 2016) (finding no error under Mascio where
ALJ’s RFC assessment included a restriction specifically limiting claimant to “work that does
not require the satisfaction of a production pace”); Chase v. Comm'r of Soc. Sec. Admin., No.
SAG-14-2961, 2016 WL 199410 at *3 (D. Md. Jan. 15, 2016) (finding no error where ALJ
restricted claimant’s RFC to “simple, routine, and repetitive tasks, in a ‘low stress' job (defined as

requiring no more than occasional decision making and no more than occasional changes in the

10
Case 1:19-cv-03188-ADC Document18 Filed 12/22/20 Page 11 of 14

work setting), with no production rate or paced work (such as would be done on an assembly
line) [.]” (emphasis added); Shirey v. Comm'r of Soc. Sec. Admin., No. SAG-15-261, 2015 WL
7012718, at *2-3 (D, Md. Nov. 10, 2015) (finding no error with RFC limiting claimant to
“routine and repetitive tasks in a work environment free of fast paced production requirements
which is defined as constant activity with work tasks performed sequentially in rapid
succession.”) (emphasis added); Rayman v. Comm'r of Soc. Sec. Admin., No. SAG-14-3102,
2015 WL 6870053 at *3 (D. Md. Nov. 6, 2015) (finding no error where RFC limited claimant to
“a low stress environment, such that there are few changes in the work setting and no fast-paced
or quota production standards|.]’”).

Here, the ALJ limited Plaintiff's RFC to “simple, routine, repetitive tasks that are low-
stressed in nature, which is defined as having only occasional decision making, occasional
changes in the work setting, and no strict production quotas[.]” ECF No. 11 at 28 (emphasis
added). Unlike in Mascio, where the ALJ limited the plaintiff to “simple, routine, repetative
tasks” here, the ALJ’s limitation goes beyond that description. 780 F.3d at 638. As discussed, the
ALJ sets out unambiguous parameters for Plaintiffs limitation by clarifying the terms not
defined in regulation or the DOT. Thus, the ALJ’s RFC assessment adequately accounts for
Plaintiffs moderate limitation in concentration, persistence, and pace. Accordingly, remand
based on Mascio is unwarranted in this case.

B. The ALJ erred by neglecting to resolve a conflict between the VE’s testimony and
the DOT.

Plaintiff next argues that the ALJ erred at step five of the evaluation process. Relying upon
Pearson v. Colvin, 810 F.3d 204, 210-11 (4th Cir. 2015) and Henderson v. Colvin, 643 F. App'x
273 (4th Cir. 2016), Plaintiff argues that the ALJ erroneously relied on the VE’s testimony and

that the ALJ failed to adequately address a conflict in accordance with SSR 00-4p. ECF No. 15-

11
Case 1:19-cv-03188-ADC ‘Document 18 Filed 12/22/20 Page 12 of 14

2 at 24. Specifically, Plaintiff argues that the VE’s recommendation that he could perform jobs
as an office helper (DOT 239.567-010); marker (DOT 209.587-034); and mail clerk (not USPS)
(DOT 209.687-026) conflicts with his RCF. ECF No. 15-2 at 26-27. The Court agrees.

SSR 00-4p explains that its “purpose” is to require the ALJ (not the VE) to “[i]dentify
and obtain a reasonable explanation” for conflicts between the VE’s testimony and the DOT, and
to “[e]xplain in the determination or decision how any conflict that has been identified was
resolved.” 2000 WL 1898704, at *1 (Dec. 4, 2000). The Ruling then proceeds to require that
the ALJ undertake exactly these responsibilities. First, the ALJ must “[a]sk the VE .. . if the
evidence he or she has provided conflicts with information provided in the DOT;” and second,
“fijf the VE’s ... evidence appears to conflict with the DOT,” the ALJ must “obtain a reasonable
explanation for the apparent conflict.” Jd at *4. Notably, this second requirement is so
independent of the first that it does not rest on the VE’s identification of a conflict. Rather, SSR
00—-4p directs the ALJ to “resolve the conflict by determining if the explanation given by the VE
... 18 reasonable,” id. at *2, and to “explain the resolution of the conflict irrespective of how the
conflict was identified,” id at *4. Even ifthe VE states there is no conflict between the evidence
and the DOT, the ALJ must still recognize and resolve conflicts that are not immediately
obvious. Pearson v. Colvin, 810 F.3d 204, 209-10 (4th Cir. 2015).

Plaintiff again relies on Thomas y, Berryhill as well as Henderson v. Colvin to support his
allegation that the VE’s testimony and ALJ’s subsequent findings conflict with the DOT. In
Thomas, the ALJ found in her RFC analysis that the plaintiff was limited to “short, simple
instructions.” Thomas, 916 F.3d at 314. However, all of the jobs the VE recommended in that
case required the plaintiff be able to follow “detailed but uninvolved” instructions. Jd. The

Fourth Circuit found that the discrepancy between the plaintiff's RFC and the reasoning level

12

 
Case 1:19-cv-03188-ADC Document 18 Filed 12/22/20 Page 13 of 14

required by the VE’s recommended jobs was an “apparent conflict” justifying remand. Jd. at
314, Henderson addressed conflicts between a plaintiff's mental limitation and their ability to
perform certain jobs. Henderson vy. Colvin, 643 F. App'x 273 (4th Cir. 2016). In Henderson, the
VE testified that Henderson was capable of performing at a Reasoning Level of 2 but
recommended jobs requiring a greater level of understanding. Jd. at 276-77. The Court found that
the ALJ’s failure to address and reconcile the conflict warranted remand. Id.

Similar to the above cases, here, the ALJ found in his RFC determination that Plaintiff is
limited to “simple, routine, and repetitive tasks.” ECF No. 11 at 27. According to the limitations
in the ALJ’s RFC analysis, Plaintiff is limited to jobs that have Reasoning Levels of 2. See id. at
32, ECF No. 15-2 at 26, At the hearing, the VE testified that based on the information provided
by the ALJ, Plaintiff could perform the job requirements of an office helper, marker, and
mailroom attendant. ECF No. 11 at 62. While an office helper and marker have Reasoning
Levels of 2 (ECF No. 11 at 32) a mail clerk requires a Reasoning Level of 3. 209.687-026 MAIL
CLERK, DICOT 209.687-026. This discrepancy between Plaintiff's RFC and the reasoning level
requirements of the mail clerk job suggested by the VE, is directly analogous to the discrepancy
in Thomas v. Berryhill. While office helper and marker positions reasoning levels conform to
Plaintiff's RFC, the mail clerk’s reasoning level does not. Because the ALJ failed to identify and
address this conflict, the Court must remand this case to SSA for further analysis.

CONCLUSION
In summation, the Court finds that the ALJ improperly found that Plaintiff was “not
disabled” within the meaning of the Act from May 11, 2016 through the date of the ALJ’s
decision. Pursuant to sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED

IN PART due to inadequate analysis. Therefore, based on the foregoing, Plaintiff's Motion for

13

 
Case 1:19-cv-03188-ADC Document 18 Filed 12/22/20 Page 14 of 14

Summary Judgment (ECF No. 15) is DENIED, Defendant’s Motion for Summary Judgment
(ECF No. 16) is DENIED, and the decision of the SSA is REMANDED for further proceedings
in accordance with this opinion. In so holding, the Court expresses no opinion as to the ALJ’s

ultimate disability determination. The clerk is directed to CLOSE this case.

Date: 2 | )Eeceeky, 2020) , yoy
A. David Cbpperthite
United States Magistrate Judge
